Citation Nr: 0605664	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for peptic ulcer disease with gastritis and 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to December 
1977.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1997 RO decision that denied an increased disability 
rating in excess of 10 percent for peptic ulcer disease with 
gastritis and pancreatitis.  The veteran filed a notice of 
disagreement with this decision in May 1997.

In July 1998, the RO issued a rating decision that granted an 
increased disability rating of 20 percent for the veteran's 
peptic ulcer disease with gastritis and pancreatitis, 
effective from January 1997.  The veteran continued to seek a 
higher rating for this condition.

In February 2003, the RO issued a supplemental SOC, and the 
following month, the veteran timely perfected his appeal.

In February 2004, the Board remanded this case to ensure 
compliance with the VA's duty to notify and assist.


FINDINGS OF FACT

Without good cause, the veteran failed to report for a VA 
examination pertaining to his claim for an increased 
disability rating in excess of 20 percent for peptic ulcer 
disease with gastritis and pancreatitis.  


CONCLUSION OF LAW

The veteran's claim for an increased disability rating for 
peptic ulcer disease with gastritis and pancreatitis is 
denied. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected peptic ulcer 
disease with gastritis and pancreatitis.

Historically, the veteran served on active duty in the Army 
from March 1976 to April 1977.  In November 1992, the RO 
issued a rating decision which granted service connection for 
peptic ulcer disease, and assigned thereto an initial 
disability rating of 10 percent, effective from July 1992.  
In August 1995, the RO determined pancreatitis and gastritis 
should be considered part of the veteran's service connected 
gastrointestinal disability and continued the 10 percent 
disability rating for the combined condition, peptic ulcer 
disease with gastritis and pancreatitis.

In January 1997, the veteran filed his present claim seeking 
an increased disability rating.  In July 1998, the RO issued 
a rating decision that granted an increased disability rating 
of 20 percent, effective from January 1997.  The veteran 
continued to seek a higher rating for this condition. 

In May 2001, a VA examination was scheduled to determine the 
current severity of the veteran's disability.  A notation in 
the claims folder noted that the veteran was unable to attend 
this examination due to a lack of transportation.  

In February 2002, the RO mailed the veteran correspondence 
requesting that he notify the RO whether he would be willing 
to report for a rescheduled VA examination.  No reply to this 
letter was subsequently received.  

In February 2004, the Board remanded this case instructing 
that the RO should again attempt to contact the veteran to 
see if he was willing to report for an additional VA 
examination in this matter, and if so to schedule such an 
examination.  The Board's remand further provided the veteran 
with complete notice of the consequences for failing to 
attend the examination, absent good cause, pursuant to 
38 C.F.R. § 3.655.

In February 2004 and October 2004, the RO sent correspondence 
to the veteran essentially advising him of the need to be 
scheduled for an examination, and requesting he advise the RO 
of his willingness to report.  No response to either letter 
was received.

The veteran was scheduled for a VA examination in April 2005 
to determine the current severity of his peptic ulcer disease 
with gastritis and pancreatitis.  The record reflects he 
failed to report for that examination.  Neither the veteran 
or his representative have offered an explanation for this 
failure.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  

As set forth above, in connection with his claim for an 
increase in a 20 percent rating for peptic ulcer disease with 
gastritis and pancreatitis, the veteran was scheduled for a 
VA stomach and duodenum examination in April 2005.  He failed 
to attend the examination scheduled on his behalf.  No good 
cause appears for his failure to report for VA examination.  
Thus, in accordance with 38 C.F.R. § 3.655, his claim for an 
increased rating is denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 1997, April 2001, February 2004 and 
October 2004 letters, the March 1997 and July 1998 RO 
decisions, the November 1998 statement of the case (SOC), the 
February 2003 and August 2005 supplemental SOCs, and the 
Board's February 2004 remand, advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  The documents also advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The RO's October 2004 letter essentially 
requested any evidence in the veteran's possession that 
pertains to his claim.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  Initially, the Board notes that 
the rating decision on appeal was dated prior to the 
enactment of the law requiring such notice.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

As to the duty to assist, as described above, VA made a 
number of efforts to examine the veteran in connection with 
this claim.  He failed to report for the scheduled 
examination and offered no explanation for this failure.  
Regulations provide that under these circumstances, the claim 
shall be denied.  Thus, the Board finds that further 
development is not warranted.  


ORDER

An increased rating in excess of 20 percent for peptic ulcer 
disease with gastritis and pancreatitis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


